           Case: 5:20-cv-02429-SL Doc #: 1 Filed: 10/27/20 1 of 6. PageID #: 1




                             UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

ANGELA CAMPBELL,                               §
    Plaintiff,                                 §      Civil Action No. _____________
                                               §
v.                                             §      Judge _______________
                                               §
FRITO-LAY, INC. and                            §
BRYANT MICHAEL,                                §      NOTICE OF REMOVAL
     Defendants.                               §

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

         Defendant FRITO-LAY, INC. (“Frito-Lay”), through undersigned counsel, hereby gives

notice of removal of this action from the Stark County Court of Common Pleas to the United

States District Court for the Northern District of Ohio, Eastern Division, pursuant to 28 U.S.C.

§§ 1332, 1441, and 1446, and states the following in support of such removal:

         1.        On or about October 2, 2020, Plaintiff Angela Campbell (“Plaintiff”) filed the

present lawsuit in the Stark County Court of Common Pleas against Defendants, captioned

Angela Campbell v. Frito-Lay, Inc. and Bryant Michael, Case No. 2020CV01349 (the “State

Court Action”).       Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process,

pleadings, and orders served upon Frito-Lay in the State Court Action are included with this

Notice of Removal collectively as Exhibit “A”.

         2.        Plaintiff served Defendant Frito-Lay with a copy of the Summons and Complaint

via U.S. certified mail on or about October 7, 2020. To date, Defendant Bryant Michael has not

been served. See State Court Action Docket, attached hereto as Exhibit “B”.

         3.        Removal of this action is timely because Frito-Lay files this Notice of Removal

within thirty (30) days of the date on which Plaintiff served Frito-Lay with a Summons and copy

of the Complaint. See 28 U.S.C. § 1446(b).



4814-9074-1199.3
           Case: 5:20-cv-02429-SL Doc #: 1 Filed: 10/27/20 2 of 6. PageID #: 2




         4.        The United States District Court for the Northern District of Ohio, Eastern

Division, is the judicial district and division embracing the place where the State Court Action

was filed; thus, this Court is the appropriate forum for removal pursuant to 28 U.S.C.

§§ 115(a)(1), 1441(a), and 1446(a).

         5.        This Court has subject matter jurisdiction over the State Court Action pursuant to

28 U.S.C. § 1332 because: (1) there is complete diversity of citizenship between Plaintiff and

Defendants and (2) the amount in controversy, exclusive of interest and costs, exceeds

$75,000.00.

                                        Diversity of Citizenship

         6.        At the time of the commencement of the State Court Action and at the present

time, Plaintiff is a citizen of the State of Ohio and is domiciled in Ohio. See Ex. A, Plaintiff’s

Complaint for Damages and Reinstatement (hereinafter referred to as “Compl.”), at Caption and

¶ 1. Plaintiff works in Ohio, resides in Ohio, and, upon information and belief, has no intent to

leave the state of Ohio.

         7.        Defendant Frito-Lay, Inc. is a corporation organized and existing under the laws

of the State of Delaware, with its principal place of business in Plano, Texas. See Declaration of

Matthew Peyton, attached hereto as Exhibit “C”.             Thus, Frito-Lay was at the time of the

commencement of the State Court Action, and is now, a citizen of Delaware and Texas, and was

not then, and is not now, a citizen of the State of Ohio.

         8.        Defendant Bryant Michael, although to date not served, has been since 2017 a

resident and citizen of the State of North Carolina. See Exs. B; C. Defendant Bryant Michael,

therefore, was at the time of the commencement of this action, and is now, a citizen of North

Carolina, and was not then, and is not now, a citizen of the State of Ohio.




4814-9074-1199.3
                                                   2
           Case: 5:20-cv-02429-SL Doc #: 1 Filed: 10/27/20 3 of 6. PageID #: 3




         9.        Accordingly, complete diversity of citizenship existed between Plaintiff and

Defendants at the time Plaintiff’s Complaint was filed and complete diversity of citizenship

exists at the time of the instant removal.

                                       Amount in Controversy

         10.       Ordinarily, the amount in controversy requirement for removal is determined from

a “fair reading” of the plaintiff’s complaint or a “reasonable extrapolation” from allegations

contained therein. Hayes v. Equitable Energy Res. Co., 266 F.3d 560, 573 (6th Cir. 2001);

Davis v. Kindred Nursing Ctrs. E., L.L.C., No. 2:05-cv-1128, 2006 U.S. Dist. LEXIS 11425, at

*2 (S.D. Ohio, Mar. 2, 2006). Moreover, the amount in controversy at issue in a given action

shall be assessed by the court based on the circumstances existing at the time a plaintiff’s

complaint is filed, and the removing party need only show that the amount in controversy is

“more likely than not” in excess of the jurisdictional minimum. See Theofylaktos v. Quest

Diagnostics Inc., No. 1:12-cv-2132, 2013 U.S. Dist. LEXIS 15714, at *2 (N.D. Ohio, Feb. 5,

2013); Davis, 2006 U.S. Dist. LEXIS 11425, at *2-3.

         11.       Importantly, “[t]his standard ‘does not place upon the defendant the daunting

burden of proving, to a legal certainty, that the plaintiff’s damages are not less than the

amount-in-controversy requirement. Such a burden might well require the defendant to research,

state and prove the plaintiff’s claim for damages.’” Hayes, 266 F.3d at 572 (citation omitted).

“As long as ‘[t]he law at least arguably permits the type of damages claimed, the amount in

controversy requirement will be satisfied even if it is unlikely that the plaintiff can recover an

amount exceeding the jurisdictional requirement.’” T&W Forge, Inc. v. V&L Tool, Inc.,

No. 05-cv-1637, 2005 U.S. Dist. LEXIS 24619, at *11 (N.D. Ohio, Oct. 24, 2005) (quoting

Kovacs v. Chesley, 406 F.3d 393, 397 (6th Cir. 2005)).




4814-9074-1199.3
                                                   3
           Case: 5:20-cv-02429-SL Doc #: 1 Filed: 10/27/20 4 of 6. PageID #: 4




          12.      As shown in Plaintiff’s Complaint, Plaintiff’s employment with Frito-Lay

terminated on July 10, 2015, and she seeks to recover in the present lawsuit, among other

damages, lost wages from July 2015 to the present. See Ex. A, Compl. ¶ 57, Demand for Relief.

While working at Frito-Lay, Plaintiff earned roughly $41,000.00 per year. See Ex. C; Plaintiff’s

2014 Form W-2, attached hereto as Exhibit “C-1”. Wages Plaintiff would seek to recover,

therefore, for the period July 2015 to the present, well exceed the $75,000 jurisdictional

requirement. Further, Plaintiff also seeks to recover compensatory and punitive damages. See

Ex. A, Compl. Demand for Relief.

          13.      Accordingly, removal of this action is proper under 28 U.S.C. § 1332 because

complete diversity between the parties exists and because, based upon a fair reading of the

complaint, the amount in controversy exceeds $75,000.00.

                                         Consent to Removal

          14.      Pursuant to the “the rule of unanimity”, codified at 28 U.S.C. § 1446(b)(2)(A),

“When a civil action is removed solely under section 1441(a), all defendants who have been

properly joined and served must join in or consent to the removal of the action.” (emphasis

added).

          15.      The Sixth Circuit recognizes an “unserved defendant” exception to the “rule of

unanimity”, holding that an unserved defendant need not join in or consent to a co-defendant’s

notice of removal for such action to be proper. See, e.g., Farnsworth v. Nationstar Mortg., LLC,

569 F. App’x 421, 425 (6th Cir. 2014) (“Because Nationstar was the only defendant who had

been ‘served or otherwise properly joined,’ it was not required to have the other unknown and

improperly served defendants join or file consent.”) (quoting Brierly v. Alusuisse Flexible

Packaging, Inc., 184 F.3d 527, 533 n.3 (6th Cir. 1999)); Howard v. George, 395 F. Supp. 1079,

1080-81 (S.D. Ohio 1975) (“[A] nonserved nonresident need not join in the removal petition.”);


4814-9074-1199.3
                                                  4
           Case: 5:20-cv-02429-SL Doc #: 1 Filed: 10/27/20 5 of 6. PageID #: 5




Redland Ins. Co. v. Singleton, No. 4:08CV1314, 2008 U.S. Dist. LEXIS 130904 at *3 (N.D.

Ohio July 22, 2008) (citing McCall v. Scott, 239 F.3d 808, 813 n.2 (6th Cir. 2001) (“Where there

is complete diversity of citizenship . . . the inclusion of an unserved resident defendant in the

action does not defeat diversity removal under 28 U.S.C. 1441(b).”)).

         16.       As previously shown, Defendant Bryant Michael, although diverse to Plaintiff,

has not been served. See Ex. B.

         17.       Therefore, the consent of Bryant Michael is not required for removal of this case.

                                               Conclusion

         18.       It is apparent on the face of the Complaint that diversity jurisdiction exists,

pursuant to 28 U.S.C. § 1332, because Plaintiff is diverse from all Defendants and the amount in

controversy exceeds $75,000.00, exclusive of interest and costs.

         19.       Removal of this action is timely filed within thirty (30) days of the date on which

Plaintiff served Frito-Lay with a Summons and copy of the Complaint, pursuant to 28 U.S.C.

§ 1446(b).

         20.       Concurrent with the filing of this Notice of Removal, Defendants are providing

notice of the removal to the Stark County Court of Common Pleas and to Plaintiff’s counsel of

record. A copy of the Notice of Filing Notice of Removal is attached hereto as Exhibit “D”.

         WHEREFORE, Defendant FRITO-LAY, INC. respectfully files this Notice of Removal,

removing this case from the Stark County Court of Common Pleas to the United States District

Court for the Northern District of Ohio, Eastern Division.




4814-9074-1199.3
                                                    5
           Case: 5:20-cv-02429-SL Doc #: 1 Filed: 10/27/20 6 of 6. PageID #: 6




Dated: October 27, 2020                       Respectfully submitted,

                                              _/s/_Karen Soehnlen McQueen _________
                                              Karen Soehnlen McQueen (#0016830)
                                              Marcus L. Wainwright (#0078353)
                                              KRUGLIAK, WILKINS, GRIFFITHS
                                              & DOUGHERTY CO., L.P.A.
                                              4775 Munson Sheet, N.W./P.O. Box 36963
                                              Canton, Ohio 44735-6963
                                              Phone: (330) 497-0700
                                              Fax: (330) 497-4020
                                              Email: kmcqueen@kwgd.com
                                              Email: mwainwright@kwgd.com

                                              and

                                              Raymond A. Cowley
                                              Texas State Bar No. 04932400
                                              (Pro Hac Vice Application Forthcoming)
                                              DYKEMA GOSSETT, PLLC
                                              1400 North McColl Rd., Suite 204
                                              McAllen, Texas 78501
                                              Telephone: (956) 984-7400
                                              Facsimile: (956) 984-7499
                                              Email: rcowley@dykema.com

                                              ATTORNEYS FOR DEFENDANT
                                              FRITO-LAY, INC.


                                CERTIFICATE OF SERVICE

        I hereby certify that on the 27th day of October, 2020, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF electronic filing system, and also
served it via email, on the following:

         Barry R. Murner
         THE SPITZ LAW FIRM, LLC
         25200 Chagrin Blvd., Suite 200
         Beachwood, Ohio 44122
         Email: barry.murner@spitzlawfirm.com

                                                     _/s/ Karen Soehnlen McQueen________
                                                     Karen Soehnlen McQueen (#0016830)
                                                     Marcus L. Wainwright (#0078353)
                                                     KRUGLIAK, WILKINS, GRIFFITHS
                                                     & DOUGHERTY CO., L.P.


4814-9074-1199.3
                                                 6
